Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Corrected notice of allowance is to correct for the dependency of claims 63-65 which depends on cancelled claim 56
Claims 41-66  are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 05/24/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Micheal Shinall  on 05/31/2022. Please review the attached interview summary for details.
Claims 41,  57 and 63-65  are amended as follows and claims  56 is  cancelled for allowance

Examiner’s amendment for allowance
In claim 41, 
Insert — , wherein the patient has a myeloproliferative disorder— between the blood  and  the .   at the end of  claim 41.

Cancel claims 56

In claim 57
Change the dependency of this claim to claim 41

In claim 63
Change the dependency of this claim to claim 41

In claim 64
Change the dependency of this claim to claim 41

In claim 65
Change the dependency of this claim to claim 41

REASONS FOR ALLOWANCE
In view of the applicants arguments filed on 02/11/2010 and the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 41-55 and 57-66 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed A method for treating a patient comprising: (i) administering to the patient Compound I

    PNG
    media_image1.png
    250
    513
    media_image1.png
    Greyscale

or a pharmaceutically acceptable salt and/or hydrate thereof; (ii) monitoring thiamine level in the patient; and (iii) administering to the patient thiamine or a thiamine equivalent if the patient's thiamine level is below a reference standard, wherein the reference standard is from about 74 to about 222 nM/L of whole blood, wherein the patient has a myeloproliferative disorder. 

Conclusion
Claims 41-55 and 57-66 (renumbered 1-25) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629